19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 1 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 2 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 3 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 4 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 5 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 6 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 7 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 8 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 9 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 10 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 11 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 12 of 13
19-23364-rdd   Doc 8   Filed 09/15/19    Entered 09/15/19 21:12:29   Main Document
                                        Pg 13 of 13
